Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims  1, 3, 5-8, 10-21 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a fluid supply tank fluidly coupled to the fluid injector; a conduit fluidly coupling the fluid supply tank to the fluid injector; and a heat exchanger thermally coupled to the conduit.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “wherein the fluid injection system comprises a fluid injector having a plurality of nozzles coupled to an aft end of a turbine exit guide vane of the turbine, the turbine exit guide vane and the fluid injector being located at a forward end of the exhaust system.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8;
The prior art of record does not teach “a means for injecting a fluid into the core airflow exiting the turbine section, wherein the fluid is configured to decrease a temperature of the core airflow exiting the turbine section upon the fluid being injected into the core airflow exiting the turbine section, such that the temperature of the core airflow exiting the turbine section is greater than a temperature of the core airflow at a forward end of the exhaust system.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16. and
	The prior art of record does not teach “a controller in operable communication with the electromechanical actuator, wherein the controller is configured to command the electromechanical actuator to actuate the valve to an open position during a take-off operating condition ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746